DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 3/18/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Claim Rejections - 35 USC § 103
2.     	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the  claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 101, 107, 122 and 127 - 129 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (8,737,439, hereinafter Wilk) in view of Ronnekleiv et al. (7,433,045, hereinafter Ronnekleiv) and Austin (2012/0274942).
 	Regarding claim 101, Wilk discloses an apparatus comprising a light source 2 (See Fig. 1) operable to emit phase coherent light, amplitude modulation circuitry 42 (See Fig. 9) optically coupled to the light source and operable to generate one or more light pulses from the light, an optical splitter 5 optically coupled to the amplitude modulation circuitry and being configured to split a light pulse received from the amplitude modulation circuitry into a pair of light pulses, an optical delayer 8 optically coupled to the optical splitter and configured to introduce a delay to one light pulse of the pair of light pulses relative to the other light pulse of the pair of light pulses and control circuitry comprising a controller 23 communicatively coupled to the amplitude modulation circuitry and configured to perform a method for interrogating the optical fiber comprising generating a light pulse by using the amplitude modulation circuitry to modulate light emitted by the light source, wherein the generated light pulse is split into a pair of light pulses by the optical splitter and one of the light pulses is delayed relative to the other light pulse by the optical delayer (See Col. 1, lines 61 - 64, Col. 6, lines 36 - 65 and Col. 8, lines 37 - 47). 	Wilk fails to disclose a phase modulator that is optically coupled to the amplitude modulation circuitry and that is operable to introduce a phase shift to 
 	However, Ronnekleiv discloses an apparatus comprising an interrogator 1 having a phase modulator 30 (See Fig. 1) that is optically coupled to amplitude modulation circuitry 35 and that is operable to introduce a phase shift to at least one of the light pulses, wherein the phase modulator is a solid state phase modulator (See Fig. 2), and wherein the method further comprises phase shifting one of the light pulses relative to the other light pulse by using the phase modulator (See Col. 12, lines 54 - 58, Col. 13, lines 16-24 and Col. 16, lines 20 - 27 and 44 - 47).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved interrogation system since this type of system employs pulsed sources that reduce readout interferometer phase errors to Rayleigh scattering, spurious reflections, or stimulated Brillouin scattering (See Ronnekleiv, Col. 8, lines 16 - 27).
 	Wilk and Ronnekleiv fail to disclose that the method further comprises phase shifting each of the light pulses by using the phase modulator. 	However, Austin discloses an apparatus comprising optical modulators 74, 75 including lithium niobate modulators which phase shift a plurality of light pulses (See Pg. 3, Para. 0058 and Pgs. 4 and 5, Paras. 0081, 0082, 0084 and 0898).

 	Regarding claim 107, Wilk fails to disclose that the interrogator is configured to interrogate multiple optical fibers and further comprises an outgoing optical switch optically coupled to the light source and comprising at least two switch outputs, the outgoing optical switch being operable to switch transmission of light between each of the at least two switch outputs, and wherein control circuitry is further communicatively coupled to the outgoing optical switch and configured to perform the method for interrogating each of the multiple optical fibers, comprising generating a light pulse by using the amplitude modulation circuitry to modulate light emitted by the light source, wherein the generated light pulse is split into a pair of light pulses by the optical splitter, and wherein one of the light pulses is delayed relative to the other light pulse by the optical delayer; and controlling the outgoing optical switch to switch transmission between the at least two switch outputs.
 	However, in Ronnekleiv, the interrogator is configured to interrogate multiple optical fibers and further comprises an outgoing optical switch 12 (See Fig. 4) optically coupled to a light source and comprises at least two switch outputs, the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved technique for interrogation in interferometric sensor systems since the device enables reduced readout interferometer phase errors caused by Rayleigh scattering, spurious reflections or brillouin scattering (See Ronnekleiv, Col. 8, lines 15 - 26).
 	Regarding claim 122, in Wick, an initial light pulse is generated from phase coherent light emitted from a light source, wherein the initial light pulse is generated by modulating the intensity of the light, the light pulse is split into a pair of light pulses, one of the light pulses is delayed relative to the other of the light pulses, 
 	Wilk fails to disclose phase shifting one of the light pulses relative to the other of the light pulses by using a phase modulator comprised in the optical fiber interrogator and determining whether an optical path length between the FBGs has changed from an interference pattern resulting from the reflections of the light pulses.
 	However, in Ronnekleiv, the interrogator 1 comprises a phase modulator 30 (See Fig. 1) that is optically coupled to amplitude modulation circuitry 35 and that is operable to introduce a phase shift to at least one of the light pulses, wherein the phase modulator is a solid state phase modulator (See Fig. 2), and wherein the method further comprises phase shifting one of the light pulses relative to the other light pulse by using the phase modulator (See Col. 12, lines 54 - 58, Col. 13, lines 16 -24 and Col. 16, lines 20 - 27 and 44 - 47). 	 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved technique for interrogation in interferometric sensor systems since the device enables reduced readout interferometer phase errors caused by Rayleigh scattering, spurious reflections or brillouin scattering (See Ronnekleiv, Col. 8, lines 15 - 26).

 	However, Austin discloses an apparatus comprising optical modulators 74, 75 including lithium niobate modulators which phase shift a plurality of light pulses (See Pg. 3, Para. 0058 and Pgs. 4 and 5, Paras. 0081, 0082, 0084 and 0898).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk and Ronnekleiv according to the teachings of Austin for the purpose of, advantageously providing an improved signal processor since this type of device instantaneous measurement of the length of sensor coils is provided (See Austin, Pg. 1, Para. 0006).
 	Regarding claim 127, in Wick, an initial light pulse is generated from phase coherent light emitted from a light source, wherein the initial light pulse is generated by modulating the intensity of the light, the initial light pulse is split into a pair of light pulses, one of the light pulses is delayed relative to the other of the light pulses, the light pulses are transmitted along the optical fiber, reflections of the light pulses are received off the FBGs and a determination is made on whether an optical path length between the FBGs has changed from an interference pattern resulting from the reflections of the light pulses (See Col. 1, lines 61 - 64, Col. 6, lines 36 - 65 and Col. 8, lines 37 - 47). 	Wick fails to disclose phase shifting one of the light pulses relative to the other 
 	However, in Ronnekleiv, the solid state phase modulator phase shifts one of the light pulses relative to the other of the light pulses (See Col. 12, lines 54 - 58, Col. 13, lines 16-24 and Col. 16, lines 20 - 27 and 44 - 47).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved interrogation system since this type of system employs pulsed sources that reduce readout interferometer phase errors to Rayleigh scattering, spurious reflections, or stimulated Brillouin scattering (See Ronnekleiv, Col. 8, lines 16 - 27).
 	Wilk and Ronnekleiv fail to disclose that the method further comprises phase shifting each of the light pulses by using the phase modulator.
 	However, Austin discloses an apparatus comprising optical modulators 74, 75 including lithium niobate modulators which phase shift a plurality of light pulses (See
Pg. 3, Para. 0058 and Pgs. 4 and 5, Paras. 0081, 0082, 0084 and 0898).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk and Ronnekleiv according to the teachings of Austin for the purpose of, advantageously providing an improved signal processor since this type of device instantaneous measurement of the length of sensor coils is provided (See Austin, Pg. 1, Para. 0006).

 	However, in Ronnekleiv, the solid state phase modulator is a lithium niobate phase modulator (See Col. 13, lines 16 - 20).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved interrogation system since this type of system employs pulsed sources that reduce readout interferometer phase errors to Rayleigh scattering, spurious reflections, or stimulated Brillouin scattering (See Ronnekleiv, Col. 8, lines 16 - 27).
 	Regarding claim 129, Wilk fails to disclose that phase shifting the light pulse comprises introducing a phase shift of up to pi radians to one of the light pulses, and introducing a phase shift of up to - pi radians to the other of the light pulses.
 	However, in Ronnekleiv, phase shifting of the light pulse comprises introducing a phase shift between two values that are separated from pi radians to - pi radians (See Col. 16, lines 40 - 66).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved interrogation system since this type of system employs pulsed sources that 
 	Wilk and Ronnekleiv fail to disclose that phase shifting each of the light pulses comprises introducing a phase shift of up to pi radians to one of the light pulses, and introducing a phase shift of up to - pi radians to the other of the light pulses.
 	However, in Austin, phase shifting each of the light pulses comprises introducing a phase shift of up to pi radians to one of the light pulses, and introducing a phase shift of up to - pi radians to the other of the light pulses (See Pg. 1, Para. 0016, Pg. 4, Para. 0081 and Pg. 5, Paras. 0082 - 0085).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk and Ronnekleiv according to the teachings of Austin for the purpose of, advantageously providing an improved signal processor since this type of device instantaneous measurement of the length of sensor coils is provided (See Austin, Pg. 1, Para. 0006).
5. 	Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk,
Ronnekleiv and Austin, as applied to claim 101 above, and further in view of Cekorich et al. (6,778,720, hereinafter Cekorich).
 	Regarding claim 103, Wilk, Ronnekleiv and Austin fail to disclose a polarization maintaining fiber between the light source and the phase modulator such that a 
 	However, Cekorich discloses an apparatus comprising an interrogator and a polarization maintaining fiber that is located between a light source 104 and a phase modulator 128 (See Fig. 1, Col. 5, lines 60 - 67 and Col. 6, lines 1 - 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk, Ronnekleiv and Austin according to the teachings of Cekorich for the purpose of, advantageously providing an interrogator having self-correcting processing since this enables the reduction of modulation errors to provide high accuracy measurements (See Cekorich, Col. 2, lines 32 - 33).
6. 	Claims 106 and 117 - 121 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk, Ronnekleiv and Austin, as applied to claim 101 above, and further in view of Babin (2016/0139036).
 	Regarding claim 106, Wilk, Ronnekleiv and Austin fail to disclose that an optical combiner is optically coupled to the optical delayer and the optical splitter and is configured to receive the pair of lights pulses via respective inputs of the
optical combiner, and transmit the pair of light pulses via a common output of the optical combiner.
 	However, Babin discloses a method and apparatus comprising an optical combiner 168, 170 that is optically coupled to an optical delayer 160 and an 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Babin for the purpose of, advantageously providing an improved optical sensing device that adequately couples fibers to sensors (See Babin, Pg. 1, Para. 0002).
 	Regarding claim 117, Wilk discloses an apparatus comprising a light source 2 (See Fig. 1) operable to emit phase coherent light, amplitude modulation circuitry 42 (See Fig. 9) optically coupled to the light source and operable to generate one or more light pulses from the light, an optical splitter 5 optically coupled to the amplitude modulation circuitry and being configured to split a light pulse received from the amplitude modulation circuitry into a pair of light pulses, an optical delayer 8 optically coupled to the optical splitter and configured to introduce a delay to one light pulse of the pair of light pulses relative to the other light pulse of the pair of light pulses and control circuitry comprising a controller 23 communicatively coupled to the amplitude modulation circuitry and configured to perform a method for interrogating the optical fiber comprising generating a light pulse by using the amplitude modulation circuitry to modulate light emitted by the light source, wherein the generated light pulse is split into a pair of light pulses by the optical splitter and one of the light pulses is delayed 
 	Wilk fails to disclose a phase modulator that is optically coupled to the amplitude modulation circuitry and that is operable to introduce a phase shift to at least one of the light pulses, wherein the phase modulator is a solid state phase modulator, and wherein the method further comprises phase shifting one of the light pulses relative to the other light pulse by using the phase modulator.
 	However, in Ronnekleiv, the interrogator 1 comprises a phase modulator 30 (See Fig. 1) that is optically coupled to amplitude modulation circuitry 35 and that is operable to introduce a phase shift to at least one of the light pulses, wherein the phase modulator is a solid state phase modulator (See Fig. 2), and wherein the method further comprises phase shifting one of the light pulses relative to the other light pulse by using the phase modulator (See Col. 12, lines 54 - 58, Col. 13, lines 16 -24 and Col. 16, lines 20 - 27 and 44 - 47).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved interrogation system since this type of system employs pulsed sources that reduce readout interferometer phase errors to Rayleigh scattering, spurious reflections, or stimulated Brillouin scattering (See Ronnekleiv, Col. 8, lines 16 - 27).

 	However, Austin discloses an apparatus comprising optical modulators 74, 75 including lithium niobate modulators which phase shift a plurality of light pulses (See Pg. 3, Para. 0058 and Pgs. 4 and 5, Paras. 0081, 0082, 0084 and 0898).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk and Ronnekleiv according to the teachings of Austin for the purpose of, advantageously providing an improved signal processor since this type of device instantaneous measurement of the length of sensor coils is provided (See Austin, Pg. 1, Para. 0006).
 	Wilk, Ronnekleiv and Austin fail to disclose that one or more optical fiber segments are optically coupled to the interrogator and an outgoing optical splitter and an incoming optical combiner are provided, the outgoing optical splitter being optically coupled to the light source and being configured to split light received at the outgoing optical splitter and transmit the split light out each of multiple outputs of the outgoing optical splitter, and wherein the incoming optical combiner is optically coupled to the receiver circuitry and is configured to combine light received at each of multiple inputs of the incoming optical combiner and transmit the combined light to the receiver circuitry. 	However, in Babin, one or more optical fiber segments are optically coupled to the interrogator and an outgoing optical splitter 157 and an incoming 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Babin for the purpose of, advantageously providing an improved optical sensing device that adequately couples fibers to sensors (See Babin, Pg. 1, Para. 0002).
 	Regarding claim 118, Wilk, Ronnekleiv and Austin fail to disclose one or more filter and balance units optically coupled to one or more of the multiple inputs of the incoming optical combiner.
 	However, in Babin, one or more filter and balance units 163 are optically
coupled to one or more of the multiple inputs of the incoming optical combiner (See Pg. 8, Para. 0085).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,


 	Regarding claim 119, Wilk, Ronnekleiv and Austin fail to disclose one or more optical circulators optically coupled to each of the one or more optical fiber segments wherein, for each optical fiber segment, light sent from the interrogator to the optical fiber segment passes through the optical circulator, is reflected off the FBGs comprised in the optical fiber segment, and is redirected by the circulator to the receiver circuitry, and wherein the system further comprises one or more lead-in optical fiber segments optically coupling the interrogator to each of the one or more optical circulators, and one or more return optical fiber segments optically coupling each of the one or more optical circulators to the receiver circuitry.
 	However, in Babin, one or more optical circulators 224 are optically coupled to each of the one or more optical fiber segments, wherein, for each optical fiber segment, light sent from the interrogator to the optical fiber segment passes through the optical circulator, is reflected off the FBGs comprised in the optical fiber segment, and is redirected by the circulator to the receiver circuitry, and wherein the system further comprises one or more lead-in optical fiber segments optically coupling the interrogator to each of the one or more optical circulators, and one or more return optical fiber segments optically coupling each of the one or more optical circulators to the receiver circuitry (See Pg. 5, Para. 0068).

Ronnekleiv and Austin according to the teachings of Babin for the purpose of, advantageously providing an improved optical sensing device that adequately couples fibers to sensors (See Babin, Pg. 1, Para. 0002).
 	Regarding claim 120, Wilk, Ronnekleiv and Austin fail to disclose that the one or more lead-in optical fiber segments are optically coupled to the multiple outputs of the outgoing optical splitter, wherein the one or more return optical fiber segments are optically coupled to the multiple inputs of the incoming optical combiner, and wherein the one or more return optical fiber segments are optically coupled to one or more filter and balance units optically coupled to one or more of the multiple inputs of the incoming optical combiner.
	However, in Babin, one or more lead-in optical fiber segments are optically coupled to the multiple outputs of the outgoing optical splitter 157, wherein the one or more return optical fiber segments are optically coupled to the multiple inputs of the incoming optical combiner 168, 170, and wherein the one or more return optical fiber segments are optically coupled to the one or more filter and balance units optically coupled to one or more of the multiple inputs of the incoming optical combiner (See Pg. 7, Paras. 0081 - 0083).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,

 	Regarding claim 121, Wilk, Ronnekleiv and Austin fail to disclose that the one or more lead-in optical fiber segments and the one or more return optical fiber segments do not comprise FBGs.
 	However, in Babin, the one or more lead-in optical fiber segments and the one or more return optical fiber segments do not comprise FBGs (See Pg. 7, Para. 0081).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Babin for the purpose of, advantageously providing an improved optical sensing device that adequately couples fibers to sensors (See Babin, Pg. 1, Para. 0002).
7. 	Claims 104 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk, Ronnekleiv and Austin, as applied to claim 101 above, and further in view of Giles (5,481,391).
 	Regarding claim 104, Wilk, Ronnekleiv and Austin fail to disclose that an
output optical amplifier is optically coupled to the phase modulator, receiver circuitry is provided and an optical circulator comprises first, second, and third ports, wherein the first port is optically coupled to the output optical amplifier, the second port is optically coupled to an output of the interrogator for respectively sending 
 	However, Giles discloses an apparatus comprising an output optical amplifier 114 that is optically coupled to a phase modulator 110 (See Fig. 14), receiver circuitry 138 is provided and an optical circulator 120 comprises first, second, and third ports, wherein the first port is optically coupled to the output optical amplifier, the second port is optically coupled to an output of the interrogator for respectively sending and receiving the pair of light pulses to and from the optical fiber, and the third port is optically coupled to the receiver circuitry for processing signals received from the optical fiber (See Col. 7, lines 22 - 67).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Giles for the purpose of, advantageously providing a system and method that overcomes the effects of polarization gain since polarization gain is suppressed by reflection and an amplifier (See Giles, Col. 3, lines 52 - 59).
 	Regarding claim 105, Wilk, Ronnekleiv and Austin fail to disclose an optical attenuator optically coupled between the third port of the optical circulator and the receiver circuitry for attenuating an intensity of light input to the optical attenuator.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk, Ronnekleiv and Austin according to the teachings of Giles for the purpose of, advantageously providing a system and method that overcomes the effects of polarization gain since polarization gain is suppressed by reflection and an amplifier (See Giles, Col. 3, lines 52 - 59).
8.  	Claims 108 - 110 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk, Ronnekleiv and Austin, as applied to claim 101 above, and further in view of Handerek W02016012760 - See IDS dated 10/29/18).
 	Regarding claim 108, Wilk, Ronnekleiv and Austin fail to disclose an incoming optical switch optically coupled to the receiver circuitry and comprising at least two switch inputs, the incoming optical switch being operable to switch transmission of light between each of the at least two switch inputs.
 	However, Handerek discloses an apparatus comprising an incoming optical switch 22 (See Fig. 4) that is optically coupled to receiver circuitry and comprising at
least two switch inputs, the incoming optical switch being operable to switch transmission of light between each of the at least two switch inputs (See Pg. 15, lines 6 - 30).

Ronnekleiv and Austin according to the teachings of Handerek for the purpose of, advantageously enabling shorter lengths of optical fibers to be used to sense one or more parameters in an environment and allowing lower optical powers to be used for generating light pulses (See Handerek, Pg. 11, lines 22 - 29).
 	Regarding claim 109, Wilk, Ronnekleiv and Austin fail to disclose that the control circuitry is further communicatively coupled to the incoming optical switch and further configured to perform the method for interrogating each of the multiple optical fibers, comprising controlling the incoming optical switch to switch transmission between the at least two switch inputs.
 	However, in Handerek, an incoming optical switch 22 (See Fig. 4) is optically coupled to receiver circuitry and comprising at least two switch inputs, the incoming optical switch being operable to switch transmission of light between each of the at least two switch inputs (See Pg. 15, lines 6 - 30).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Handerek for the purpose of,
advantageously enabling shorter lengths of optical fibers to be used to sense one or more parameters in an environment and allowing lower optical powers to be used for generating light pulses (See Handerek, Pg. 11, lines 22 - 29).

 	However, in Handerek, an incoming optical switch 22 (See Fig. 4) is optically coupled to receiver circuitry and comprises at least two switch inputs, the incoming optical switch being operable to switch transmission of light between each of the at least two switch inputs (See Pg. 15, lines 6 - 30).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
 	Ronnekleiv and Austin according to the teachings of Handerek for the purpose of, advantageously enabling shorter lengths of optical fibers to be used to sense one or more parameters in an environment and allowing lower optical powers to be used for generating light pulses (See Handerek, Pg. 11, lines 22 - 29).
9. 	Claims 111 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk, Ronnekleiv and Austin, as applied to claim 101 above, and further in view
Cekorich and Brady et al. (9,476,760, hereinafter Brady).
 	Regarding claim 111, Wilk, Ronnekleiv and Austin fail to disclose that the controller is configured to determine phase data from interference of reflections 
 	However, in Cekorich, a controller is configured to determine phase data from interference of reflections of the first light pulse off the FBGs with reflections of the second light pulse off the FBGs (See Col. 5, lines 16-22 and Col. 7, lines 6 - 55).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Cekorich for the purpose of, advantageously providing an interrogator having self-correcting processing since this enables the reduction of modulation errors to provide high accuracy measurements (See Cekorich, Col. 2, lines 32 - 33).
 	Wilk, Ronnekleiv, Austin and Cekorich fail to disclose that the interrogator further comprises an accelerometer for obtaining acceleration data related to vibrations of the interrogator, wherein the controller is communicatively coupled to the accelerometer and is configured to carry out a method comprising determining a correlation between the acceleration data and the phase data and adjusting the phase data as a function of the correlation so as to compensate for the vibrations.
 	However, Brady discloses an apparatus comprising an interrogation system 114
(See Fig. 6) that includes an accelerometer 102 and a controller 283 coupled to the computer that determines a correlation between acceleration data and phase data and 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk, Ronnekleiv, Austin and Cekorich according to the teachings of Brady for the purpose of, advantageously providing a system that enables highly sensitive precision measurements with a high degree of sensitivity since the device is able to measure parameters of interest at large numbers of spatially distinct points over great distances (See Brady, Col. 1, lines 5-10).
 	Regarding claim 112, Wilk, Ronnekleiv, Austin and Cekorich fail to disclose that vibrations of the interrogator comprise vibrations of one or more of the delay coil, the light source, and the phase modulator.
 	However, in Brady, the vibrations of the interrogator comprise vibrations of a light source (See Col. 7, lines 12 - 25).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk, Wilk, Ronnekleiv, Austin and Cekorich according to the teachings of Brady for the purpose of, advantageously providing a system that enables highly sensitive precision measurements with a high degree of sensitivity since the device is able to
measure parameters of interest at large numbers of spatially distinct points over great distances (See Brady, Col. 1, lines 5-10).
113 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk, Ronnekleiv and Austin, as applied to claim 101 above, and further in view of Lopushansky et al. (7,940,400, hereinafter Lopushansky).
 	Regarding claim 113, Wilk, Ronnekleiv and Austin fail to disclose that the controller is configured to determine phase data from interference of reflections of the first light pulse off the FBGs with reflections of the second light pulse off the FBGs, the interrogator further comprising a temperature sensor for obtaining temperature data related to a temperature of the interrogator, wherein the controller is communicatively coupled to the temperature sensor and configured to carry out a method comprising determining a correlation between the temperature data and the phase data; and adjusting the phase data as a function of the correlation so as to compensate for the temperature.
 	However, Lopushansky discloses a method and apparatus comprising a controller (sensor interrogation system) that is configured to determine phase data from interference of reflections of the first light pulse off the FBGs with reflections of the second light pulse off the FBGs, the interrogator system further comprising a temperature sensor for obtaining temperature data related to a temperature of the interrogator, wherein the controller is communicatively coupled to the temperature sensor and configured to carry out a method comprising determining a correlation between the temperature data and the phase data and adjusting the phase 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk, Ronnekleiv and Austin according to the teachings of Lopushanksy for the purpose of, advantageously providing temperature correction since this enhances system performance and provides temperature output that can be used to correct pressure sensor output for temperature dependent changes (See Lopushansky, Col. 2, lines 14-31 and Col. 7, lines 1 - 8).
11. 	Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk, Ronnekleiv and Austin, as applied to claim 1 above, and further in view of Barfoot et al. (9,500,767, hereinafter Barfoot).
 	Regarding claim 114, Wilk, Ronnekleiv and Austin fail to disclose a GPS receiver, wherein the controller is configured to synchronize interrogation of the optical fiber as a function of a signal received from the GPS receiver.
 	However, Barfoot discloses an apparatus comprising a GPS receiver and a controller 10 (See Fig. 2) that is configured to synchronize interrogation of an optical fiber 12 as a function of a signal received from the GPS receiver (See Col. 4, lines 24 -48, Col. 6, lines 7-17 and Col. 7, lines 51 - 57).
 	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk,
.
12.  	Claims 115 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk, Ronnekleiv and Austin, as applied to claim 1 above, and further in view of Malvern et al. (6,417,507, hereinafter Malvern).
 	Regarding claim 115, Wilk, Ronnekleiv and Austin fail to disclose that the controller is further configured to determine Lissajous data from interference of reflections of the first light pulse off the FBGs with reflections of the second light pulse off the FBGs.
 	However, Malvern discloses an apparatus comprising a controller that is configured to determine Lissajous data from interference of reflections of a first light pulse off FBGs with reflections of a second light pulse off the FBGs (See Fig.
15, See Col. 8, lines 59 - 67 and Col. 9, lines 1 - 46).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,Ronnekleiv and Austin according to the teachings of Malvern for the purpose of, advantageously providing a strain sensor for absolute gauging of strain since these types of devices provide a good signal to noise ratio, a wide reflection wave

 	Regarding claim 116, Wilk, Ronnekleiv and Austin fail to disclose that the controller is further configured to determine Lissajous data from the interference of reflections of the first light pulse off the FBGs with reflections of the second light pulse off the FBGs, during interrogation of the optical fiber.
 	However, in Malvern, a controller is configured to determine Lissajous data from interference of reflections of a first light pulse off FBGs with reflections of a second light pulse off the FBGs (See Fig. 15, See Col. 8, lines 59 - 67 and Col. 9, lines 1 - 34).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Malvern for the purpose of, advantageously providing a strain sensor for absolute gauging of strain since these types of devices provide a good signal to noise ratio, a wide reflection wave band and allows multiplexing of many sensors for common light source (See Malvern, Col. 10, lines 11-21).13. 	Claims 123 - 126 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk, Ronnekleiv and Austin, as applied to claim 122 above, and further in view of Islam (7,145,704).

 	However, Islam discloses an apparatus comprising determining phase data from interference of reflections of a first light pulse off the FBGs with reflections of a second light pulse off the FBGs, and assembling the phase data into data packets, each data packet comprising a key, a frame identifier and a payload comprising at least a portion of the phase data (See Col. 1, lines 44 - 55, Col. 24, lines 16-27 and 47 - 62 and Col. 25, lines 1 - 39).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39). 	Regarding claim 124, Wilk, Ronnekleiv and Austin fail to disclose determining whether any of the data packets meet a data error condition and, if so, adding an indication to the data packet that the data packet contains erroneous data.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39).
 	Regarding claim 125, Wilk, Ronnekleiv and Austin fail to disclose determining the data error condition comprises determining whether the frame identifiers of consecutively assembled data packets do not meet a predetermined requirement; or determining whether the keys of consecutively assembled data packets do not meet a predetermined requirement.
 	However, in Islam, a determination is made on whether the frame identifiers of consecutively assembled data packets do not meet a predetermined requirement or whether the keys of consecutively assembled data packets do not meet a predetermined requirement (See Col. 24, lines 47 - 62 and Col. 25, lines 1 - 39).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,

 	Regarding claim 126, Wilk, Ronnekleiv and Austin fail to disclose that the predetermined requirement comprises the frame number of an earlier assembled data packet being one less than the frame number of the later, consecutively assembled data packet, or wherein the predetermined requirement comprises the key of one of the consecutively assembled data packets being separated from the key of the other of the consecutively assembled data packets by a preset number of bits.
 	However, in Islam, the predetermined requirement comprises the frame number of an earlier assembled data packet being one less than the frame number of the later, consecutively assembled data packet, or wherein the predetermined requirement comprises the key of one of the consecutively assembled data packets being separated from the key of the other of the consecutively assembled data packets by a preset number of bits (See Col. 27, lines 2 - 10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk,
Ronnekleiv and Austin according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types


                                             Response to Arguments
14.    Applicant’s arguments, on Pg. 11, lines 1 – 21 and Pg. 12, lines 1 - 2, have been fully considered but they are not persuasive. In response to applicant’s arguments that the references do not disclose phase shifting each of the light pulses by using the phase modulator, it is the Examiner’s position that the modulators 74, 75 phase shift a plurality of light pulses since the modulators phase shift a modified pulse (See Pg. 4, Para. 0078 and Pg. 5, Para. 0084) and an unmodified pulse (See Pg. 5, Para. 0087), thus the references still stand.
                                                         Conclusion15.    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
16.     	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCT AVIA L HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached on Monday-Friday 9am-5pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

/OCTAVIA HOLLINGTON/
Primary Examiner, Art Unit 2855 6/5/21